Citation Nr: 0102441
Decision Date: 01/29/01	Archive Date: 03/12/01

DOCKET NO. 99-22 207               DATE JAN 29, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary
disease (COPD) and throat cancer due to tobacco use and/or nicotine
dependence.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. Jeffers, Counsel

REMAND 

The veteran served on active duty from November 1950 to December
1951.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from a November 1997 rating decision of the St. Petersburg,
Florida, Department of Veterans Affairs (VA), Regional Office (RO),
which entitlement to the benefit sought.

As an initial matter, it is noted that in July 1998, the Internal
Revenue Service Restructuring and Reform Act of 1998 (IRS Reform
Act) was enacted into law as Public Law No. 105- 206. In pertinent
part, the IRS Reform Act prohibits service connection of a death or
disability on the basis that it resulted from an injury or disease
attributable to the use of tobacco products by a veteran during the
veteran's service. 112 Stat. 685, 865-66 (1998) (now codified at 38
U.S.C.A. 1103 (West Supp. 2000). The new section 1103 does not,
however, affect veterans and survivors currently receiving
benefits, or veterans and survivors who filed claims on or before
June 9, 1998. Here, the veteran filed his claim before June 9,
1998; therefore, the IRS Reform Act amendments are not applicable.

Nevertheless, there has been a significant change in the law during
the pendency of this appeal. On November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000). Among other things, this law
eliminates the concept of a well-grounded claim, redefines the
obligations of the Department of Veterans Affairs (VA) with respect
to the duty to assist, and supersedes the decision of the United
States Court of Appeals for Veterans Claims in Morton v. West, 12
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had
held that VA cannot assist in the development of a claim that is
not A,ell grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the Veterans
Claims Assistance Act of 2000, or filed before the date of
enactment and not yet final as of that date. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

In this case, according to the October 1999 Statement of the Case
and Supplemental Statement of the Case, the RO denied the claim of
service connection for throat

2 -

cancer as not well grounded. That legal basis for a decision no
longer exists. Because of the change in the law brought about by
the Veterans Claims Assistance Act of 2000, a remand in this case
is required for compliance with the notice and duty to assist
provisions contained in the new law. See Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099
(2000) (to be codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107). In addition, because the VA regional office (RO) has not
yet considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and ensure that all notification
and development action required by the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106- 475 is completed. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to VBA Fast Letters 00-87 (November 17, 2000), 00-92
(December 13, 2000), and 01-02 (January 9, 2001), as well as any
pertinent formal or informal guidance that is subsequently provided
by VA, including, among other things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.
If the benefit sought on appeal remains denied, the appellant and
the appellant's representative, if any, should be provided with a

3 -

supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 -



